DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of 12-20 in the reply filed on February 2, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected smoking assembly, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 2, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 19, the claim recites, “ceramic, millipore materials, Graphene, thermal conductive silica film, and various thermal conductive insulation materials”.  The inclusive language of 
Regarding claim 18, the claim recites, “aluminum (Al), Chromium(Cr), Manganese (Mn), Iron (Fe), Cobalt (Co), Nickel (Ni), Copper (Cu), Zirconium (Zr), Niobium (Nb), Molybdenur (Mo), Rhenium (Re), Silver (Ag), Cadmium(Cd), Tantalum (Ta), Tungsten (W), Iridium (Ir), Platinum (Pt), Gold (Au), and alloys of these materials.”  The inclusive language of AND would mean that ALL of the previously listed materials must be present together to meet the claim limitation.  Examiner believes that applicant desired to make this an OR.  This is supported by the addition of the limitation “alloy” which would be a mix of some of the materials.  For purposes of examination, the material is considered to be selected from the following.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. 20170086506-A1 (hereinafter Rado) and further in view of US Patent App. 20170258142-A1 (hereinafter Hatton) and US Patent App. 20170360088-A1 (hereinafter Pijnenburg).

Regarding claim 12, Rado discloses a personal vaporizer has an atomizer module having a heating element and an atomizer cup for receiving vaporizing medium (Abstract).  The personal vaporizer comprises  a mouthpiece (Figs. 1-2, mouthpiece 62)  for a user to enjoy vaporized tobacco wax (Fig. 7, vaporizing medium M, ¶40); a dual-use vaporizer assembly having a vaporizer upper body (Fig. 1, airflow module 60, ¶39) connected to the mouthpiece; a vaporizer middle body (Fig. 1, atomizer module 50) connected to the vaporizer upper body through a vaporizer connector (¶39, parts are selectively attachable); a vaporizer power connector assembly (Fig. 1, battery module 40) connected to the vaporizer middle body.  Rado further discloses a heater (Fig. 11, heating element 240, ¶66) wherein the heater comprises a bottom heater (This is heating element 240) for vaporizing the tobacco wax.   Rado further discloses wherein when a user places a predetermined amount of tobacco wax in the bottom and connects to an external electrical power supply (¶45, ¶49), the user enjoys electronic cigarette vapor from the vaporized tobacco wax or the heated tobacco leaf (¶45, ¶49).
Rado does not explicitly disclose a perimeter heater for heating the tobacco leaf and a predetermined amount of the tobacco leaf in the perimeter heater.
Hatton teaches apparatuses, including systems and devices (“vaporizers”), for vaporizing material to form an inhalable aerosol (Abstract).  Hatton teaches that the device comprises an oven and a heater for heating tobacco leaf (¶13).  The oven may hold the solid loose-leaf material and the 
Rado does not explicitly disclose a first screw and a second screw from a top end of the vaporizer power connector assembly.
 Pijnenburg teaches a sachet of aerosol-forming substrate for electrically heated aerosol-generating device (Abstract).  Pijnenburg teaches that the substrate to be heated contains tobacco leaf (¶11).  Pijnenburg teaches that the electrical heater may be provided in either the bottom or side wall (Fig. 3, electrical heater 210, ¶30).  Pijnenburg further teaches that the components of the device can be connected through screw threads (¶42).
Rado teaches threaded connections of the vaporization device to join various components (¶45, ¶48, ¶49, ¶51, ¶53, ¶57, ¶59).  A threaded connection is considered to be a screw.
Rado does not explicitly disclose heater places the corresponding heater into the dual-use vaporizer assembly.
Hatton teaches that the vaporizer device may have PID controller which control based on inputs from the user and the material being vaporized (¶32, ¶52).  These controllers use a sensor and then set the temperature and have the ability to override and enter auto-matic cool-down modes. Further the PID may detect the resistance experienced in the vaporizer device and control the device heater and oven temperature (¶41).  Hatton further discloses that the heater circuit may have an addition attached oven to heat a cartridge.  Heat transfers from the walls into the active substance (¶54).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rado to include a perimeter heater for heating the tobacco leaf and a predetermined amount of the tobacco leaf in the perimeter heater and a first screw and a second screw from a top end of the vaporizer power connector assembly and heater places the corresponding heater into the dual-use vaporizer assembly as taught in Hatton and Pijnenburg.  A 
Regarding claim 13, the combination of Rado in view of Hatton and Pijnenburg discloses the dual-use electronic cigarette of claim 12, as discussed above.  The combination does not explicitly disclose  wherein the bottom heater defines one or more air vents on a perimeter of the bottom heater for providing air for vaporizing the tobacco wax, and the bottom heater comprises: a positive terminal for connecting a first power terminal of the external electrical power supply; a negative terminal for connecting a second power terminal of the external electrical power supply; and a bottom heating surface for vaporizing the tobacco wax from the bottom of the bottom heater.
Rado teaches an atomizer cup 64 that includes a heating element (Figs. 1-6, ¶40-¶42).  The atomizer cup holds the medium as it vaporizes.  The atomizer cup defines exit grooves 80 for the vapor to flow through (¶55).  The atomizer cup, including the heating element, have connectors bottom wire interface 84 and a wall wire interface 86 for supplying power to the heating element (¶42-¶43).  While the reference does not specifically state that the heating element has positive and negative terminals connected to the power supply it is notoriously well know that wire connections to a power supply includes positive and negative terminals.  Therefore one of ordinary skill in the art would immediately recognize the wire interface of Rado to connect to the power supply via positive and negative terminals.   The atomizer cup has a bottom wall 72 that is specifically provided to receive the vaping medium (¶40).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Rado in view of Hatton and Pijnenburg to include wherein the bottom heater defines one or more air vents on a perimeter of the bottom heater for providing air for vaporizing the tobacco wax, and the bottom heater comprises: a positive terminal for connecting a first power terminal of the external electrical power supply; a negative terminal for connecting a second power terminal of the external electrical power supply; and a bottom heating surface for vaporizing the tobacco wax from the bottom of the bottom heater.  A person of skill in the art would obviously include a surface for receiving the wax to be vaporized.  This surface would necessarily need to be heated to melt the wax and generate a vapor.  In order to heat, the heating element must be powered.  Electric power inherently runs through positive and negative terminal connections.  
Regarding claim 14, the combination of Rado in view of Hatton and Pijnenburg discloses the dual-use electronic cigarette of claim 13, as discussed above.  The combination does not explicitly disclose  wherein the bottom heater comprises a pair of parallel mounting surface for mounting the bottom heater on the vaporizer connector such that the bottom heater is placed in the vaporizer connector in a predetermined direction to connect the positive terminal and the negative terminal to the external electrical power supply.
Rado discloses a connector 92 of the personal vaporizer 30 has a proximal end that engages the bottom wire interfaces 84 of the atomizer cup 64 (Figs. 2-4, ¶46).  An inner pin portion 94 is provided to ensure that the battery has opposite polarity.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Rado in view of Hatton and Pijnenburg to include wherein the bottom heater comprises a pair of parallel mounting surface for mounting the bottom heater on the vaporizer connector such that the bottom heater is placed in the 
Regarding claim 15, the combination of Rado in view of Hatton and Pijnenburg discloses the dual-use electronic cigarette of claim 12, as discussed above.  The combination does not explicitly disclose  wherein the perimeter heater defines one or more air vents on a bottom surface of the perimeter heater for providing air for heating the tobacco leaf, and the perimeter heater comprises; a positive terminal for connecting a first power terminal of the external electrical power supply; a negative terminal for connecting a second power terminal of the external electrical power supply; and a perimeter heating surface for heating the tobacco leaf from the perimeter of the perimeter heater.
Rado teaches an atomizer cup 64 that includes a heating element (Figs. 1-6, ¶40-¶42).  The atomizer cup holds the medium as it vaporizes.  The atomizer cup defines exit grooves 80 for the vapor to flow through (¶55).  The atomizer cup, including the heating element, have connectors bottom wire interface 84 and a wall wire interface 86 for supplying power to the heating element (¶42-¶43).  While the reference does not specifically state that the heating element has positive and negative terminals connected to the power supply it is notoriously well know that wire connections to a power supply includes positive and negative terminals.  Therefore one of ordinary skill in the art would immediately recognize the wire interface of Rado to connect to the power supply via positive and negative terminals.  The atomizer cup has a bottom wall 72 that is specifically provided to receive the vaping medium (¶40).
Hatton teaches that the device has openings to allow the vapor to exit (¶33).  Hatton teaches an oven to place the leaf material in (¶53-54).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Rado in view of Hatton and Pijnenburg to wherein the perimeter heater defines one or more air vents on a bottom surface of the perimeter heater for providing air for heating the tobacco leaf, and the perimeter heater comprises; a positive terminal for connecting a first power terminal of the external electrical power supply; a negative terminal for connecting a second power terminal of the external electrical power supply; and a perimeter heating surface for heating the tobacco leaf from the perimeter of the perimeter heater.  A person of skill in the art would obviously include an oven for receiving the leaf to be vaporized.  The inside of walls of the oven would necessarily need to be heated to heat the leaf and generate a vapor.  In order to heat, the heating element must be powered.  Electric power inherently runs through positive and negative terminal connections.  
Regarding claim 16, the combination of Rado in view of Hatton and Pijnenburg discloses the dual-use electronic cigarette of claim 12, as discussed above.  The combination does not explicitly disclose  wherein the perimeter heater comprises a pair of parallel mounting surface for mounting the perimeter heater on the vaporizer connector such that the perimeter heater is placed in the vaporizer connector in a predetermined direction to connect the positive terminal and the negative terminal to the external electrical power supply.
Hatton teaches that the device has openings to allow the vapor to exit (¶33).  Hatton teaches an oven to place the leaf material in (¶53-54).
Rado discloses a connector 92 of the personal vaporizer 30 has a proximal end that engages the bottom wire interfaces 84 of the atomizer cup 64 (Figs. 2-4, ¶46).  An inner pin portion 94 is provided to ensure that the battery has opposite polarity.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Rado in view of Hatton and 
Regarding claim 17, the combination of Rado in view of Hatton and Pijnenburg discloses the dual-use electronic cigarette of claim 12, as discussed above.  The combination does not explicitly disclose wherein each of the bottom heater and the perimeter heater comprises: a heater base, wherein the heater base comprises ceramic, millipore materials, Graphene, thermal conductive silica film, and various thermal conductive insulation materials; and a heating element made of resistive electrical conductive materials.
Rado teaches that the atomizer cup 64 is formed of ceramic material.  This would include the base of the cup.  The heating element is encased in the ceramic and the ceramic cup heats quickly (¶42).
Pijnenburg teaches that the heating element comprises electrically resistive materials including doped ceramics (¶33).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Rado in view of Hatton and Pijnenburg to include wherein each of the bottom heater and the perimeter heater comprises: a heater base, wherein the heater base comprises ceramic, millipore materials, Graphene, thermal conductive silica film, and various thermal conductive insulation materials; and a heating element made of resistive electrical conductive materials.  .  A person of ordinary skill in the art would be motivated to choose a heating surface made from a ceramic.  Doing so would quickly heat the base of the heating chamber.  
Regarding claim 18, the combination of Rado in view of Hatton and Pijnenburg discloses the dual-use electronic cigarette of claim 17, as discussed above.  The combination does not explicitly disclose wherein the heating element comprises: aluminum (Al), Chromium(Cr), Manganese (Mn), Iron (Fe), Cobalt (Co), Nickel (Ni), Copper (Cu), Zirconium (Zr), Niobium (Nb), Molybdenur (Mo), Rhenium (Re), Silver (Ag), Cadmium(Cd), Tantalum (Ta), Tungsten (W), Iridium (Ir), Platinum (Pt), Gold (Au), and alloys of these materials.
Hatton teaches a flexible heater circuit.  The heater circuit is etched from copper (¶54).  
Pijnenburg teaches that the heating element is comprised of an electrically resistive material.  Suitable metals include “titanium, zirconium, tantalum and metals from the platinum group. Examples of suitable metal alloys include stainless steel, nickel-, cobalt-, chromium-, aluminium- titanium- zirconium-, hafnium-, niobium-, molybdenum-, tantalum-, tungsten-, tin-, gallium-, manganese- and iron-containing alloys, and super-alloys based on nickel, iron, cobalt, stainless steel, Timetal® and iron-manganese-aluminium based alloys.” ¶33.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Rado in view of Hatton and Pijnenburg to include wherein the heating element comprises: aluminum (Al), Chromium(Cr), Manganese (Mn), Iron (Fe), Cobalt (Co), Nickel (Ni), Copper (Cu), Zirconium (Zr), Niobium (Nb), Molybdenur (Mo), Rhenium (Re), Silver (Ag), Cadmium(Cd), Tantalum (Ta), Tungsten (W), Iridium (Ir), Platinum (Pt), Gold (Au), and alloys of these materials.  A person of ordinary skill in the art would be motivated to choose a heating element made from an electrically resistive material.  The materials 
Regarding claim 20, the combination of Rado in view of Hatton and Pijnenburg discloses the dual-use electronic cigarette of claim 12, as discussed above.  The combination does not explicitly disclose wherein the vaporizer upper body defines a vaporizer upper body connecting groove, the vaporizer middle body includes a vaporizer middle body locking block, and when the user places the vaporizer upper body on the vaporizer middle body, the user turns the vaporizer upper body in a predetermined direction to lock the vaporizer upper body on the vaporizer middle body through the vaporizer middle body locking block and the vaporizer upper body connecting groove.
Rado teaches a connector of the personal vaporizer that engages the portions through the use of a pin (¶46).  Further Rado teaches that “the airflow insert 102 is threaded at its distal end so as to engage the proximal end of the atomizer casing 66. A stop 114 of the airflow insert 102 is configured to engage the proximal end of the atomizer case 66 so as to prevent the airflow insert 102 from being inserted too far distally into the atomizer case 66.” (Figs. 2 and 4-6, ¶51).  Rado further teaches that the atomizer cup can be adjusted by rotating the insert within the casing and threadedly advancing the insert.  This allows for the airflow to be adapted for the user (¶59).  A thread is considered to be a groove.  
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Rado in view of Hatton and Pijnenburg to include wherein the vaporizer upper body defines a vaporizer upper body connecting groove, the vaporizer middle body includes a vaporizer middle body locking block, and when the user places the vaporizer upper body on the vaporizer middle body, the user turns the vaporizer upper body in a predetermined direction to lock the vaporizer upper body on the vaporizer middle body through the vaporizer middle body locking block and the vaporizer upper body connecting groove.  A person of . 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over  Rado and further in view of Hatton and Pijnenburg as applied to claim 12 above, and further in view of US Patent App. 20160157522-A1 (hereinafter Zhu).
Regarding claim 19, the combination of Rado in view of Hatton and Pijnenburg discloses the dual-use electronic cigarette of claim 12, as discussed above.  The combination does not explicitly disclose wherein the mouthpiece comprises a mouthpiece sealing ring, wherein the mouthpiece is connected to the vaporizer upper body through the mouthpiece sealing ring to prevent vapor leaking from the mouthpiece.
Zhu teaches an electronic cigarette with multiple components connected together (Abstract).  Zhu teaches a sealing ring 21 on the top and bottom of the e-liquid storage container (Fig. 5, ¶58, Claim 17).  The sealing ring is provide to prevent the e-liquid from leaking into the air chamber and from the mouthpiece. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Rado in view of Hatton and Pijnenburg to include wherein the mouthpiece comprises a mouthpiece sealing ring, wherein the mouthpiece is connected to the vaporizer upper body through the mouthpiece sealing ring to prevent vapor leaking from the mouthpiece as taught in Zhu.  Leaking e-fluid or the material to be vaporized is a common problem to be prevented in the art.  A person of ordinary skill in the art would incorporate the sealing ring at various locations to prevent leaking.  Doing so would improve the user experience.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US Patent App. 20180000160-A1 (Taschner) discloses an on-demand, portable convection vaporizer (Abstract).  Specifically Taschner discloses a heating element 1000, Fig. 10 which has a thin serpentine (considered to be zig-zag) design (¶69).  
US Patent App. 20180084823-A1 (Fuisz).  Specifically Fuisz discloses Fig. 8 which shows pod (or heating chamber) showing a 13 printed or coated heating element and 20 positive and 21 negative electrical contacts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747